Citation Nr: 1502966	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from December 1977 to April 1978 and on active duty from November 1978 to September 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2014, the Board remanded the case so that a hearing could be scheduled.  In August 2014, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The Veteran has filed a claim for military sexual trauma in March 2014.  Initial development was undertaken, but the matter has not been developed for appellate review.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 1983, the RO administratively denied disability benefits for a claimed low back condition; the Veteran did not appeal this decision within one year following notification.  

2.  Evidence associated with the record since the July 1983 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  
CONCLUSIONS OF LAW

1.  The July 1983 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of entitlement to service connection for a low back disability and to remand for further development, a detailed discussion regarding the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Analysis

In July 1983, the RO administratively denied the Veteran's claim for disability benefits due to a low back condition for failure to report for a scheduled VA examination.  The Veteran was provided notice of his appellate rights but did not appeal the decision within one year following notification and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In June 2009, the Veteran requested to reopen his claim.  In October 2009, the RO reopened the claim, but confirmed and continued the previous denial.  The Veteran disagreed and subsequently perfected this appeal.  

The Board acknowledges that the RO reopened the claim; notwithstanding, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence at the time of the July 1983 decision included the Veteran's claim and service treatment records.  In his claim, the Veteran reported that he incurred a back condition in 1979 when lifting heavy material.  On report of medical history completed at separation, the Veteran reported recurrent back pain.  On the corresponding physical examination, his spine was reported as normal.  Service treatment records were otherwise negative for complaints or treatment related to the back.  The Veteran failed to report for a scheduled VA examination and the claims folder did not contain evidence of a current low back disability. 

Since the July 1983 decision, additional evidence has been added to the claims folder.  This includes the Veteran's statements and testimony describing the claimed in-service injury and treatment in detail, as well as medical records showing a current low back disability.  The Veteran also underwent a VA examination in September 2009.  The examiner provided a negative opinion as to whether the current back disorder was related to service.  

The above evidence is new.  The Board acknowledges that both positive and negative evidence has been added to the record since the July 1983 decision.  The positive evidence, however, is considered material because it relates to an unestablished fact necessary to substantiate the claim (i.e., current disability) and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  


REMAND

Prior to consideration of the claim on its merits, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran testified that he underwent physical therapy and was placed on a profile following his low back injury.  He further reported that he had passed the test to enter the Special Forces, but after his injury could no longer meet the requirements and was not allowed to begin the training.  Service treatment records do not show this information.  Documentation regarding any physical profiles as well as information concerning assignments can typically be found in personnel records.  Thus, complete service personnel records should be obtained.  

The Veteran testified that he received treatment for his low back at the VA hospital in Manhattan shortly after discharge in approximately 1981 or 1982.  These records should be requested.  

Information in the claims folder indicates that the Veteran was receiving Supplemental Security Income benefits from the Social Security Administration.  These records are potentially relevant to the appeal and should also be requested.  

The Veteran receives VA treatment for his low back.  VA records were last added to the virtual folder in July 2012.  Updated records should be obtained.  

Finally, on VA examination in September 2009, the examiner opined that "[b]ased on history, documentation, clinical information, Veteran's [back] complaints are less likely than not service connected."  On review, the examiner did not provide sufficient rationale for this opinion.  The Board further notes that VA records dated in July 2009 show that the Veteran was undergoing epidural steroid injections due to congenital lumbar spinal stenosis.  The relationship between any congenital defect and current disability was not addressed.  Additional examination and opinion are needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request complete service personnel records.  All records obtained or responses received should be associated with the claims folder or the virtual folder.  The claims folder should contain documentation of all attempts to obtain records.

2.  The AOJ should request any records, to include any archived records, pertaining to the Veteran's low back from the VA Medical Center in Manhattan, New York, for the years 1981 and 1982.  All records obtained or responses received should be associated with the claims folder or the virtual folder.  The claims folder should contain documentation of all attempts to obtain records.

3.  The AOJ should request any medical records from the Social Security Administration pertaining to the Veteran's claim for Supplemental Security Income or disability benefits.  All records obtained or responses received should be associated with the claims folder or the virtual folder.  The claims folder should contain documentation of all attempts to obtain records.

4.  The AOJ should obtain records pertaining to the Veteran's low back disability from the VA Medical Center in Bronx, New York for the period from July 2012 to the present.  All records obtained or responses received should be associated with the claims folder or the virtual folder.  The claims folder should contain documentation of all attempts to obtain records.

5.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

6.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed low back disability.  The claims folder and any pertinent electronic records should be available for review.  

The examiner is requested to opine as to whether it is at least as likely as not that any current low back disability is related to active service or events therein.  In this regard, the examiner is advised that the Veteran is competent to report an in-service back injury and to describe his symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

If there is evidence of a congenital low back disability, the examiner should opine as to whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of active service.  

A complete rationale must be provided for any opinion offered.  

7.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


